DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 17 December 2020 has been entered.  Claims 14 – 29 remain pending in the application.  Claims 20 – 29 were previously withdrawn from consideration.  Claims 30 and 31 are new claims commensurate in scope with claims 20 and 14, respectively.

Election/Restrictions
Claim 14 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20 – 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 14 – 31 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 14 is directed to a monocrystalline semiconductor wafer having a front side, a back side, and an edge, wherein the front side has a specified average roughness Ra and ESFQRavg.  The examiner notes the determination of a front side versus a back side is regarded as arbitrary and dependent on orientation of the wafer in space.  While Applicant contends a front side is used as the side on which a device is processed (see the Remarks submitted 17 December 2020), the examiner does not consider the terms “front” or “back” to be limited by such requirements.  That is to say, the determination of patentability is based on a side exhibiting the claimed average roughness Ra and ESFQRavg at the same time.
	It is in this regard Schwandner (US 2012/0149198 A1) and Heilmaier (US 2014/0141613 A1) fail to anticipate or render obvious the claimed invention.  Schwandner and Heilmaier, taken alone or in combination with one another, are considered the closest prior art.
	Schwandner’s average roughness Ra of 0.3 to 4.5 nm at a limiting wavelength of 250 µm is for a side of a wafer opposite that which will hold a semiconductor for processing (e.g. ¶¶ [0238], [0239]) whereas Heilmaier’s ESFQR disclosures are for a side of a wafer which will hold a semiconductor for processing (e.g. ¶¶ [0007], [0012] – [0029]).  In view of the differing purposes for the sides as Schwandner and Heilmaier respectively disclose with the indicated properties, without more, there is insufficient motivation for combining the two disclosures to arrive at a front side having a combination of average roughness Ra and ESFQRavg as required of claim 14, particularly as there is insufficient evidence that the features of one side are desirable for the other.
	Moreover, notwithstanding Schwandner’s deficiencies with respect to Heilmaier, as Applicant highlights in the Remarks submitted 17 December 2020, the claimed ESFQRavg is several times smaller than Heilmaier’s smallest disclosed value of ESFQR (35 nm in Heilmaier versus 8 nm as required of claim 14).  While Heilmaier should not be construed as limited to the 35 nm embodiment, Heilmaier’s suggested ranges encompass the claimed ESFQRavg broadly to the extent that such embodiments as claimed would not necessarily be suggested.
	Accordingly, claim 14 is allowed over the prior art.  Claim 20 is a method claim for producing a monocrystalline semiconductor wafer with the same features as recited for claim 14, and therefore is allowed for at least the same reasons as claim 14.

	Schauer (US 2017/0117228 A1) discloses an ESFQR in one sector, out of 72, containing an orientation notch of 5 nm to 20 nm with a 1 mm edge exclusion (e.g. ¶ [0032]).  However, Schauer does not disclose ESFQR values for the other 71 sectors from which an average can be determined, as required of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783